Citation Nr: 0613591	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-24 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to enrollment in the Department of Veterans 
Affairs (VA) health care system.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel









INTRODUCTION

The veteran served on active service from June 1967 to August 
1967.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2004 decision of the VA medical 
center (VAMC) in Mountain Home, Tennessee that denied the 
veteran enrollment in the VA health care system as a Priority 
Group 8 veteran.


FINDINGS OF FACT

1.  The veteran's VA Form 10-10EZ, Application for Health 
Benefits, was received in March 2004.

2.  The veteran is in Priority Group 8.


CONCLUSION OF LAW

Entitlement to enrollment in the VA health care system is not 
warranted.  38 U.S.C.A. §§ 1705, 1706 (2002); 38 C.F.R. § 
17.36 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development of 
their claims.  However, the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility. 38 C.F.R § 3.159 (d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply. 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"). 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001). In this 
case, because of the lack of legal entitlement, the Board 
finds that VCAA does not apply.

Turning to the claim on appeal, the Board notes that the 
Secretary of VA has defined eight categories of eligibility 
for enrollment in the VA healthcare system. 38 C.F.R. § 
17.36(b).  In the current case, the veteran's status places 
him in Priority Group 8.  Priority Group 8 is comprised of 
veterans with income and/or net worth above the VA Means Test 
threshold and the HUD geographic index who agree to pay 
specified copayments.  

VA regulations provide that VA will enroll all priority 
categories of veterans set forth in 38 C.F.R. § 17.36(b) 
beginning January 17, 2003, except that those veterans in 
priority category 8 who were not in an enrolled status on 
January 17, 2003, or who requested disenrollment after that 
date, are not eligible to be enrolled. 38 C.F.R. § 
17.36(c)(2).

The evidence shows that the veteran applied for VA health 
benefits in March 2004. He asserts that he is entitled to VA 
medical care due to financial hardship.  He is not service-
connected for any disability and has no eligibility 
attributes that would qualify him for a priority group more 
favorable than Group 8.

Applying the regulations to the facts of his claim, the Board 
concludes that the veteran's Priority Group 8 status simply 
precludes him from eligibility for enrollment in the VA 
health care system.  Unfortunately, due to VA's limited 
resources, the Secretary has chosen to restrict enrollment to 
veteran's in priority group 8 not already enrolled as of 
January 17, 2003.  The veteran's application was received 
subsequent to this date, and as a category 8 veteran he is 
ineligible for enrollment under the applicable regulation.

Since the law pertaining to eligibility for VA health care 
benefits is dispositive of this issue, the appellant's claim 
must be denied because of the absence of legal merit or 
entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).


ORDER

Entitlement to enrollment in the VA health care system is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


